 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
 3
     ALEXANDER BAYONNE STROSS,                             Case No. 4:21-cv-02886-HSG
 4
            Plaintiff,                                     ORDER
 5
 6    vs                                                   Judge: Haywood S. Gilliam, Jr.

 7   AIRBNB, INC. AND DAN KLORES
     COMMUNICATIONS, LLC,
 8
 9          Defendants.

10
            Before the Court is Parties Joint Stipulation for Further Extension of Time for Defendant
11
12   Airbnb, Inc. to Respond to the Complaint. The court, having considered the Stipulation and having

13   found good cause, therefore hereby ORDERS that the Stipulation is GRANTED and Defendant
14
                                         the Complaint is August 5, 2021.
15
     DATED: 7/2/2021
16
17
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
18                                               UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                                     -1-
                                                                                        4:21-cv-02886-HSG
